DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 5/16/2022.
Election/Restrictions
Newly amended claims 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Applicant has amended claim 15 to switch embodiments from one in which the ratio of the solder material to the metal material is lowest in the third portion (see originally presented claim 16) to one in which the ratio is higher in the third portion.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2019/0287949 A1) in view of Uang et al. (US 2006/0249834 A1) and Pfeuffer (US 2019/0013351 A1).
Regarding claim 1, Chong discloses a micro LED mounting structure (Fig. 1B) comprising:
	a first layer (102) having a conductive pad (unlabeled pad directly contacting 110G) disposed on a surface of the first layer;
	a second layer (155R) including a first surface (top surface), a second surface (surface directly contacting the top surface of the conductive pad) opposite the first surface and disposed on the surface of the first layer, and a via-hole (145) formed through a portion of the first surface from a portion of the second surface and including a conductive material therein; and
	a micro LED (140G) disposed on the first surface of the second layer to be electrically connected with the conductive material included in the via-hole.
	wherein the via-holes includes a first opening (top opening) in the first surface of the second layer, and
wherein the conductive area and an area within a specified area of the conductive area (entirety of the top surface of the conductive material within the via-hole) define a substantially flat surface (see Fig. 1B).
Chong does not disclose that the conductive material includes two disparate conductive materials. 
However, it is well-known in the art that via-holes in light emitting devices may contain a multilayer structure a silver central portion and solder endcaps separated from the gold central portion by nickel barrier layers (Fig. 4F of Uang; ¶¶ 0033 & 0034). 
There is as benefit to using solder to endcap a high conductivity central fill material with a barrier of nickel in a via-hole in that the solder endcaps increase the adhesion between the via layer and the surrounding layers, leading to a lower likelihood of undesirable separation while the barrier layer prevents diffusion. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to substitute the multi-layer conductive material disclosed by Uang for the conductive material disclosed by Chong for this benefit. 
Uang does not disclose the specific material composition of the solder. However, it is well known in the art that solder may be formed from AgSn (¶ 0074 of Pfeuffer). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use AgSn for the solder as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
In the resulting structure, the via can be divided into portions as follows:

    PNG
    media_image1.png
    345
    547
    media_image1.png
    Greyscale

	such that the conductive material will include a first conductive material (silver) and a second conductive material (nickel) different from the first conductive material,
wherein the via-hole will include a first portion (see above) adjacent to the first surface, a second portion (see above) adjacent to the second surface, and a third portion (see above) between the first portion and the second portion,
	wherein a portion of the conductive material disposed in the third portion is configured to have a first ratio of the second conductive material to the first conductive material (0) and a portion of the conductive material disposed in the first portion and the second portion is configured to have a second ratio of the second conductive material to the first conductive material (greater than zero) that is higher than the first ratio, and
	wherein at least a portion of the conductive material disposed in the first portion and exposed to the first surface through the first opening forms a conductive area (top surface of the conductive material of the device of the combination) in contact with the micro LED on a portion of the first surface of the second layer (see Fig. 1B of Chong).
	Regarding claim 2, an additional portion can be mapped (see below) between the third and first portions to extend from the top of the third portion to an arbitrarily minute height above the Ag/Ni interface such that the ratio of the second conductive material to the first conductive material in this additional portion is greater than 0 (i.e., some amount of nickel) but less than the second ratio, corresponding to between the first and second ratios.

    PNG
    media_image2.png
    393
    600
    media_image2.png
    Greyscale

	Regarding claim 3, an additional portion can be mapped (see below) between the third and second portions to extend from the bottom of the third portion to an arbitrarily minute height below the Ag/Ni interface such that the ratio of the second conductive material to the first conductive material in this additional portion is greater than 0 (i.e., some amount of nickel) but less than the second ratio, corresponding to between the first and second ratios.

    PNG
    media_image3.png
    393
    600
    media_image3.png
    Greyscale

	Regarding claim 4, the space between the first and third portions can be divided into a first plurality of portions of the conductive material (see below) such that each portion of the first plurality of portions of the conductive material has a different ratio of the second conductive material to the first conductive material, and
	the space between the second and third portions can be divided into a second plurality of portions of the conductive material (see below) such that each portion of the second plurality of portions of the conductive material has a different ratio of the second conductive material to the first conductive material.

    PNG
    media_image4.png
    393
    600
    media_image4.png
    Greyscale

	Regarding claim 5, the conductive area is electrically connected to the micro LED (see Fig. 1B of Chong).
	Regarding claim 6, the first surface of the second layer faces a first direction (up), and
	the via-hole extends from the second surface of the second layer to the first surface of the second layer in the first direction (see Fig. 1B of Chong).
	Regarding claim 7, as discussed in the rejection of claim 1, above, the second conductive material includes a solder material including nickel.
	Regarding claim 8, as discussed in the rejection of claim 1, above, the first conductive material includes silver.
	Regarding claim 9, the conductive pad can be construed to include a first conductive pad (unlabeled pad directly contacting left 110G in Fig. 1B of Chong) and a second conductive pad (unlabeled pad directly contacting right 110G) electrically isolated form the first conductive pad.
	the conductive area includes a first conductive (corresponding to the conductive material over the left 110G) and a second conductive area (corresponding to the conductive material over the right 110G) electrically isolated from the first conductive area, and
the via-hole includes a first via-hole (via hole over left 110G) configured to electrically connected the first conductive area and the first conductive pad and a second via-hole (via-hole over right 110G) configured to electrically connect the second conductive area and the second conductive pad.
	Regarding claim 10, the first via-hole and the second via-hole each include a plurality of via-holes (see Fig. 1B of Chong).
Regarding claim 11, Chong further discloses that the first layer includes a ground area, and
wherein at least one of the first conductive pad and the second conductive pad is electrically connected with the ground area (¶ 0027).
Regarding claim 12, the micro LED includes a first side (left side) and a second side (bottom side) at a predetermined angle which has a length of 100 micrometers of less (“less than 10” microns in ¶ 0022 of Chong), when the first surface of the second layer is viewed from above. and
wherein the via-hole has a diameter of 20 micrometers of less (less than 20 microns because the micro LED only has a width of less than 10 microns and four individual via-holes contact a micro-LED).
Regarding claim 13, the conductive area has a shape substantially corresponding to a cross-section of the via-hole (see Fig. 1B of Chong).
Regarding claim 14, the first layer includes glass (¶ 0027 of Chong), and
the second layer comprises a film attached to the first of the first layer (see Fig. 1B).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826